Citation Nr: 1445219	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for non-Hodgkin's lymphoma, currently rated 10 percent disabling based on residuals of inactive lymphoma and its treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active military duty from January 1966 to January 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appealed August 2009 rating action initially mischaracterized the issue as service connection for fatigue as secondary to non-Hodgkins lymphoma, whereas the issue should have been one of entitlement to increased rating for residuals.  That error was corrected by the issued October 2009 statement of the case (SOC) and August 2011 supplemental statement of the case (SSOC). 

The Veteran testified before an RO hearing officer in June 2008, and before the undersigned Veterans Law Judge at a videoconference hearing in June 2012. Transcripts of these hearings are contained in the claims file.

In October 2012, the Board remanded the matter for further evidentiary development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In November 2012, the Veteran was afforded a VA examination in accordance with the Board's October 2012 remand instructions.  The Board notes that the examiner did not specifically address whether the Veteran's non-Hodgkin's lymphoma or the chemotherapy treatment had aggravated any dementia that was present, to address whether some of his dementia might be attributable to the non-Hodgkin's lymphoma, as was requested in the remand instructions.

As the aggravation opinion requested in the Board's October 2012 remand was not obtained, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA and private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Obtain relevant VA and private treatment records from August 2008 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2. Return the claims file to the November 2012 VA examiner to review the claims file and a copy of this remand.  If another examination is deemed necessary to respond to the questions, one should be scheduled.  Following review of the claims file, the examiner should do the following:

(a) The examiner should specifically opine as to whether the Veteran's non-Hodgkin's lymphoma at least as likely as not (50 percent or greater probability) caused or aggravated (permanently increased in severity) dementia or other mental or central neurological disorder.  In so doing, the examiner should note the other potential causal factors of dementia, as identified by the January 2012 VA examiner addressing any mental impairment associated with non-Hodgkin's lymphoma.  Also, the examiner should note an April 2013 private consultation note by Dr. David Geldmacher of the Kirkland Clinic at the University of Alabama School of Medicine, which addresses other potential contributing factors of the Veteran's diagnosed mild cognitive impairment, to include chemotherapy.

(b) A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

(c) If the November 2012 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

3. Thereafter, the RO should readjudicate de novo the remanded claim.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



